                          NOTICE OF REMOTE 341 MEETING OF CREDITORS



     Please be advised that all hearings are to be conducted telephonically.

                           The following phone number and passcode is to be used for the Remote

     341 Meeting of Creditors; 1 866 770-5434, Passcode 8583385 at the scheduled date and

     time.




                                                           /s/ Alan J. Treinish
                                                        ALAN J. TREINISH, Chapter 7 Trustee
                                                        Ohio Bar Registration No. 0003849
                                                        50 Public Square, #3301
                                                        Cleveland, Ohio 44113
                                                        (216) 566-7022
                                                        alan@treinishlpa.com




20-15316-aih    Doc 16     FILED 12/29/20        ENTERED 12/29/20 13:41:43           Page 1 of 1
